SUPPLEMENTAL NOTICE OF ALLOWABILITY
Examiner’s Comment
	Attached are a Supplemental Notice of Allowability and a new Issue Classification form to correct an error in the Notice of Allowability and Issue Classification form mailed April 8, 2021.  The forms mailed April 8, 2021 mistakenly indicated that claim 28 was allowed when claim 28 was canceled in an amendment filed March 26, 2021.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone number is (571)272-4766.  The examiner can normally be reached on Mon-Fri 7:30AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BEVERLY M FLANAGAN/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /GKD/ and /GAS/